Judgment, Supreme Court, New York County (John Cataldo, J.), rendered September 10, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s contention that the court erred in enhancing his bargained-for sentence without conducting a sufficient inquiry to determine the validity of his postplea arrest is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the sentencing enhancement was proper (see People v Outley, 80 NY2d 702, 713-714 [1993]). Concur—Nardelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.